REASONS FOR ALLOWANCE
               The following is an examiner’s statement of reasons for allowance:  The limitation of an incubating device comprising: a body having an interior cavity; a plurality of trays; a plurality of lighting elements comprising a first set of lighting elements having a selected narrow range of wavelengths including a spectrum substantially concentrated within a blue wavelength range to promote a particular sex ratio of embryos in the eggs; and a second set of lighting elements emitting light having the spectrum substantially concentrated within a red wavelength range to promote hatchability of the eggs; the plurality of lighting elements arranged in pairs of lighting elements on at least one surface of each tray with each pair of lighting elements including at least one lighting element from the first set of lighting elements and at least one lighting element from the second set of lighting elements, wherein the pairs of lighting elements are disposed proximate to slots formed in the plurality of trays; and a lighting controller electrically connected to the plurality of lighting elements and configured to activate the lighting elements according to a pre-determined schedule and a pre-determined lighting intensity as claimed in claim 1 is not anticipated or made obvious by the prior art of record, in the examiner’s opinion. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY EVANS whose telephone number is (571)270-1157.  The examiner can normally be reached on M-F10-6pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EBONY E EVANS/Primary Examiner, Art Unit 3647